Mr. President, I wish to extend to you. Sir, my congratulations on your election to the presidency of the historic fortieth session of the General Assembly. I am confident that your now legendary wide diplomatic experience and wisdom will guide this important fortieth session of the General Assembly to a fruitful conclusion of its work. I should like to assure you, Sir, of my delegation's co-operation in your effort to carry out your arduous duties and to fulfill your heavy responsibilities.
At the same time we would like to express our appreciation to the President of the thirty-ninth session of this Assembly, our brother Ambassador Paul Lusaka of Zambia, for the efficient and businesslike manner in which he conducted the affairs of the last session.
Finally, I wish to thank the Secretary-General for his untiring efforts in search of peace and for the excellent practical interpretation of the meaning of the United Nations which he demonstrated in the past year to millions of the hungry and homeless of the world. Such a successful concrete manifestation of guided collective efforts in solving international humanitarian problems as we witnessed in the past year augurs well for the future and is ample justification for the continued existence of this Organization.
Allow me at this juncture to express the profound grief of the people and Government of Zimbabwe over the tragedy that befell the brother people of Mexico during the past month, we offer our most heartfelt condolences and convey our feelings of solidarity to the people and Government of Mexico during these sad times.
This year's report of the Secretary-General (A/40/1), like those of previous years, provides us with ideas and facts, both disturbing and encouraging; pinpoints and analyses the flaws and strengths of our Organization from its corporate body to its separate organs; warns against deviations from the original purposes and principles of our organization, in particular against the drift towards unilateralism, isolationism and protectionism to the exclusion and at the expense of collectivism, internationalism and multilateralism; and advises on some courses of action to repair damages to and restore confidence and hope in the Organizations' capabilities and potentialities. It is our fervent hope that this report and the declaration to be adopted during this fortieth anniversary celebration will be seriously studied and a mechanism will be set up to explore modalities for implementing some of the suggestions that could strengthen our Organization.
At the end of the Second World War 40 years ago, the world was faced with cities in ruins and economies in shambles, millions of refugees and displaced people, millions of orphans and disabled men and women, and with millions of people under colonial domination and oppression. Out of these ashes of despair, the United Nations was born as a symbol of faith and hope in a future where all nations, large and small, would be free to take collective responsibility for the maintenance of peace; a future in which free nations would "... develop friendly relations ... based an respect for the principle of equal rights and self-determination of peoples ..." and a future where there would be "... international co-operation in solving international problems of an economic, social, cultural, or humanitarian character ...".
I advisedly recall the above purposes of this Organization. Similarly,
I advisedly recall the following principles of this Organization: the principle of the sovereign equality of all its Members; the principle that all Members should fulfill in good faith the obligations assumed by them in accordance with the Charter; the principle that States, in settling their international disputes, shall not endanger international peace and security and justice; and the principle that States shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any State.
These were considered the sine qua non basic purposes and principles necessary for the creation and maintenance of peace and for conducting civilized, legal international relations. Forty years after the war, the relatively long and unprecedented period of peace, during and because of which the world has witnessed a significant economic recovery and expansion, great scientific and political developments, and an increase in the awareness and enjoyment of human rights, the world is facing yet another danger, the danger resulting from man's cynicism about the capability of the United Nations to live up to the expectations that are set out in the purposes and principles of the Charter. The cynics point to the conflicts in Korea, Viet Nam, and more recently, in Central America and the Middle East, to the Iran-Iraq war, to the conflicts in Afghanistan and Kampuchea, and to the problems of Namibia, South Africa's abhorrent apartheid system, and so forth.
The list of failures includes the continuing arms race and spread of nuclear weapons development capability outside the so-called nuclear club, the withdrawal and threats of withdrawal from some international organizations like the United Nations Educational, Scientific and Cultural Organization (UNESCO) and the International Labor Organization (ILO), non-accession to or non-ratification by some States of a majority of the human rights Conventions; countless violations of the united Nations Charter and decisions; the repeated use of the veto deliberately to frustrate the majority in the Security Council itself or recommendations from the overwhelming majority in the General Assembly - a travesty of the democratic process which we all cherish - and the contempt with which some States defiantly refuse to answer charges brought against them in the International Court of Justice.
Despite the obvious failures and weaknesses of the United Nations because of the lack of a political will on the part of some States that are reluctant to offer more support for the Organization, the United Nations system has more than demonstrated its validity, practicality, potentiality and indeed its necessity.
When the United Nations fails, it is in fact the Member States collectively that have failed and when the United Nations succeeds, it is the collective success of Member States. The United Nations is a vehicle or facilitator at the disposal of Member States. Its ability successfully to carry us all to our destination depends on our collective efforts concertedly and vigorously to push the correct buttons on the machine.
The United Nations has developed into a reliable center for harmonizing actions of nations in the attainment of the common objectives. We should all unite, and reaffirm our determination to improve the Organization for a better world, avoiding the dangerous retreat into the chaotic chauvinistic cocoon of isolationism. We believe in the ability of the multilateral system to resolve
international problems, but for this to become reality we must fulfill our obligations to the Charter and act in accordance with its principles.
One of the major objectives of the United Nations whose theme runs like a binding thread through the Charter is "to save succeeding generations from the scourge of war", and to that end the Member States are called upon to unite by taking collective measures for the prevention and removal of threats to peace. Forty years after the founding of this Organization, the Member States have still not succeeded in removing the biggest threat to peace - the bomb hanging over our heads. For whereas 40 years ago one country possessed the bomb, today there are five and probably nine countries with the resources and technical know-how to develop nuclear weapons, and the number is increasing. The total destructive capacity of bombs in the possession of the two super-Powers only - the United States and the Soviet Union - is enough to kill and wipe out everyone and every living organism, not once but many times over. Yet the stockpiling, the perfecting and deploying of these weapons of mass incineration is continuing, with some plans to base some of them in space. What space is there left for peaceful purposes? The chances of a nuclear holocaust increase with the inevitable proliferation of nuclear weapons. The proliferation of nuclear weapons is inevitable, because those possessing them have failed to abide by the terms and expectations of the Non-Proliferation Treaty. As the Secretary-General stated in his message to the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons:
"the Treaty is not a one-way street. In signing it, the nuclear-weapon States parties agreed to pursue in good faith negotiations on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament. In this respect, the implementation of the Treaty has been largely one-sided, to the understandable concern and profound dissatisfaction of its non-nuclear-weapon parties. There must be recognition of the fact that restraint on one side cannot reasonably be demanded in the face of unlimited expansion on the other."
This clear warning must be heeded. Peace is in the interest of all of us and we all need it. Let us all, as a first step, be involved in the reduction of the military budget - which is now, we understand, $900,000 billion - and use the savings to feed the hungry, shelter the homeless, cure the sick, and educate the ignorant and illiterate. Nuclear-weapon States must live up to the letter and spirit of the 1963 Non-Proliferation Treaty and begin arms reduction talks leading to the signing of a total nuclear disarmament treaty. The same nuclear-weapon-State parties must demonstrate their commitment by engaging in sincere and ongoing pursuit of the nuclear-arms control negotiations. We call on Member States to put an end to nuclear-weapon testing. We commend those States that have heeded the voices of their people and resisted the pressure to have nuclear missiles stationed on their territories or to have nuclear-weapon-carrying ships call at their harbours. Such principled actions will go a long way towards the removal of threats to peace. We call on the Soviet Union and the United States seriously to engage in negotiations to end the mad race for armament. We hope that at the forthcoming super-Power summit, both President Reagan and
General Secretary Gorbachev will avoid point-scoring and posturing and remember the heavy responsibility they carry on behalf of the whole of humanity; for never before in the history of man have the hopes and future of so many depended on the wisdom and good sense of so few, as is the case in the nuclear age.
One of the greatest challenges facing the world today is the task o£ achieving international co-operation to manage and sustain economic recovery from the recession of the early 1980s, a recession to be remembered as the worst ever during the post-war era. Many countries have gone or are going through a period of severe crisis and in Africa, a combination of the crisis and adverse climatic and man-made factors have generated catastrophic conditions with horrific consequences.
Opinions have been expressed during the course of this debate that the recession is now behind us and that the worst is over. But we all know that the worst is indeed not over as yet. We all know that we are still suffering; we all know there are some countries which are still in the grip of this terrible situation.
The combined effects of many of those policies, and indeed the combined effects of these problems, has brought about a situation which is in fact bringing many countries to near collapse.
Although this observation is supported by empirical evidence, it is alarming to concede that at present there are no negotiated policy instruments to counteract the emerging negative trends. Instead of active policy intervention we seem to have resigned our fate to certain magical forces that would diffuse economic recovery through some random process of osmosis.
The imperative before us is not to dream but to develop a coherent set of co-ordinated policies to counteract these trends. The first order of business would be to seek ways and means of injecting fresh liquidity in the world economy through the enlargement of the capital base of the World Bank, the easing of International Monetary Fund (IMF) conditions, debt cancellations, multi-year debt re-scheduling and a special issue of the special drawing rights (SDRs).
A necessary condition for the rehabilitation of productive capacity is the restoration of a dynamic, open and non-discriminatory international trading system. Hence if free trade is to resume its role as an engine of growth, it is important that we halt the state of decay that has beset the General Agreement on Tariffs and Trade (GATT) system. In this regard, we call upon the Organization for Economic Co-operation and Development (OECD) countries to honor the standstill and rollover commitments that were negotiated in UNCTAD IV and in the GATT Ministerial meeting of 1982.
If trade is to be beneficial to all countries, developing countries should be guaranteed just and equitable prices for their exports. Indeed, no durable economic recovery can take place unless urgent steps are taken to safeguard the incomes of primary commodity producers. The Integrated Program of Commodities has already demonstrated its potential for protecting the incomes of primary goods exporters, and it would be to be benefit of all if more and elaborate commodity agreements were concluded. The activation of the Common Fund for Commodities and the strengthening of both the stabex scheme and IMF compensatory facility for export earnings shortfalls would contribute significantly to the recovery of incomes in developing countries.
Durable economic recovery would be stabilized only by policies that would generate a sustained transfer of financial resources to developing countries. This conclusion is not rhetorical but is prompted by the consideration that at present developing countries are engaged in a costly adjustment process that requires massive capital inputs. In such circumstances the present trend of reverse capital flows to developed countries is not acceptable and should be stopped. Developing countries are now paying $72 billion annually in interest payments and in the coming five years about two-thirds of the third-world debt will have to be repaid or rolled over. As for Africa, the projections are that capital outflows will exceed combined official development assistance inflows.
It is unrealistic to expect that developing countries would in the medium- and long-term, generate trade surpluses sufficient to finance their currently structured debt obligations. It is equally scandalous to expect Africa, a continent that is fighting for its survival to shoulder a debt burden of 59 per cent of its export earnings. Essentially, our argument is that the recession of the early 1980s halted the capital formation process in the developing countries and an injection of new capital is a condition for the reactivation of the development process. As it is, high interest rates and the scarcity of new loans are forcing countries to make repayments at the expense of essential imports. It is unrealistic to expect that trade surpluses would diffuse the debt bomb particularly in a trade context characterized by rising protectionism, declining commodity prices and monetary instabilities.
An examination of the interrelationships among the issues of debt, trade, money and finance convinces us that the existing narrow approaches to the debt crisis are inadequate. The responsibility for resolving this crisis must be shared equitably between the debtor and the creditor countries. Such an approach suggests a condition for resolving the debt crisis, the condition being that the debtor country should remain solvent and viable in order for that party to discharge its contractual obligations, thus satisfying that conditions can safeguard the international credit system as we know it today. If it is a shared objective that the present credit system has to be preserved, which implies the solvency of the debtor country, then we need a forum where debt policies consistent with those shared objectives could be negotiated. At present such a forum does not exist.
The Movement of Non-Aligned Countries has called for an international conference on debt. It is important that the present session of the General Assembly make advances towards that objective. We have already stated that it is not serious to expect Africa over the medium term to sustain the present hemorrhage of capital caused by debt servicing. The twenty-first session of the Organization of African Unity summit on economic matters has called for an international conference on African debt. This proposal should be viewed as part and parcel of the present initiatives for halting the economic crisis in Africa.
The African economic crisis is one of development, and unless the structural constraints are addressed it is likely to become a permanent feature. The OAU leaders have assumed responsibility for pulling Africa out of this tragedy. But to do this effectively they still need more support as well as the creation of external economic conditions conducive to the resumption of growth and economic
activity. Since there is a perceptible international consensus to resolve the African issue, as evidenced by the consensus declaration on the African economic crisis adopted by the General Assembly, it is time that this good will was translated into concrete action. The OAU Summit has already initiated consultations on the convening of a special session of the General Assembly devoted to Africa. We call upon the international community in a spirit of solidarity to lend its support to this legitimate African request.,
Today the spirit of multilateralism is at its lowest ebb, meaningful dialog no longer exists and confidence and support for multilateral institutions have been replaced by confrontation and bilateralism. This development stands in antithesis to the dreams of yesterday. Worse still, over the past 40 years we have forged a truly interdependent world and the present policies of some industrialized countries seem to be alien to our economic reality - perhaps they belong to a future era, a future of anarchy.
Our plea is for moderation, dialog, negotiations and compromises. The commemoration of the fortieth anniversary of the United Nations gives us an occasion to commit ourselves and our collective resources to the challenge of eradicating poverty, illiteracy, hunger, malnutrition and disease throughout the world.
There is no alternative to multilateralism. It is a fact of life dictated by the reality of inter-independence, a reality that can only be ignored at our own peril. A consensus for development is pXso a consensus for resuming dialog on the institutional obstacles to the launching of the global negotiations on the establishment of a new economic order. Indeed, the people of the world and their governments have the potential of rising to sued) a challenge, and this solemn occasion should generate the necessary political will that would sustain that renewed commitment to development.
Unity of purpose is particularly vital when dealing with hotbeds of tension and conflict in the present world. Regional conflicts, if incorrectly handled, have the capacity to engulf us all in a major catastrophe. And of the many regions of tension and conflict today, few challenge the United Nations system with such poignancy as the tragic situation prevailing in southern Africa. In that corner of the world many fundamental principles forming the bedrock of this Organization and the brotherhood of man are under severe threat from the arrogance and greed of a small group of frightened and narrow-minded men. The hallowed principles of "equal rights and self-determination of peoples", and the cardinal principles that "States shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any State" are all violated by the apartheid regime of South Africa. Aggression, intervention, interference, discrimination, destabilization, colonialism and racism are the hallmarks of the Pretoria regime. The Pretoria regime's continued existence poses a threat to international peace and security. Apartheid is in every sense and meaning a crime against humanity and a threat to international peace and security of the same genre and origin as nazism, its spiritual and philosophic ancestor.
The inability, nay the unwillingness, of those great Powers that wield such obvious influence over South Africa, to flex their muscles in order to force Pretoria to change its inhuman policies, is one of the greatest betrayals of the United Nations system and the concept of the brotherhood of man. We have all recently witnessed just how vulnerable South Africa is to economic pressure from the Western countries. This vulnerability was recently demonstrated by the nervousness that led to a heavy depreciation of South African financial assets in international markets. Yes, South Africa was nearly brought to its knees by nervousness alone. I therefore would ask this august body to reflect on what concerted international political action could achieve in South Africa if the mere nervousness of markets produced such a panic.
It is the appearance or the reality of the indifference and cynicism of these great nations that emboldens the racist regime. Time and again we have seen the United Nations frustrated by the abuse of the veto power by the United States and the United Kingdom in defense of South Africa. I appeal to the leaders of these two great nations to live up to some of the noble traditions of their countries by accepting their responsibility in the fight for justice and human dignity in South Africa and Namibia and to stop being the misguided protectors of this evil regime.
I speak these words, not in anger, for we already have too many angry young men and women in southern Africa today; it is more with sadness and sorrow that I mention the tragedy in South Africa. Despite the recent semantics of reform, the sad reality is that the regime remains obdurate. Racism is the order of the day.
the majority are still denied participation in the process of government, and the carnage and slaughter continues unabated. What we have seen is the gimmickry of the creation of the tripartite parliaments, a mere elaboration of the doctrine of separation; the setting up of innumerable commissions whose findings are known even before those commissions are set up.
It has all been talk, talk, talk, without any concrete positive action. What is really needed is a dismantlement of apartheid. The only action we have witnessed is the old brutal repression at home and naked aggression broad. Nearly a thousand people have been killed in the streets of South Africa in the last 12 months, and the carnage continues. There is the incarceration of thousands of schoolchildren, women and workers for daring to demand justice and equality, and the suppression of peaceful demonstrations with bullets, truncheons and the hippo-hide whips called sjamboks. The picture has been depressingly familiar.
Not content with inflicting such misery, destruction and bloodshed on its own citizenry, the racist regime has continued to export violence to neighbours. The recent barbaric and unprovoked acts of aggression unleashed against the innocent people of Angola is one in a litany of dastardly deeds that Pretoria has perpetrated against Angola. It should be recalled that earlier this year one of its commando units was caught red-handed trying to blow up the Cabinda oil installations in Angola in the hope of crippling the economy of that country.
After that disastrous mission, the racists then tried to recoup their bruised pride by sending a murder squad into Gaborone, the capital of Botswana. That gang of cutthroats murdered, in cold blood, 12 refugees and Botswana nationals, including a six-year-old boy, all in their sleep. The action of the regime
against the small kingdom of Lesotho, against Zambia, Mozambique and my own country, Zimbabwe, are a matter of public record. In the case of Zimbabwe the racists have a dual strategy. The first is to recruit, train, finance, equip and deploy dissidents and malcontents, whom they infiltrate back into Zimbabwe to spread destruction and fear. A social radio station has been installed in Northern Transvaal, for use by these bandits, which daily broadcasts hostile propaganda against my Government. She second is to use the bandits in Mozambique, known as Mozambique Nationals Resistance Movement, to cut all of Zimbabwe's outlets to the sea through Mozambique, whether by raiT. road or pipeline. South Africa's continued use of rebels in Mozambique is a flagrant violation of the solemn and binding undertaking it entered into at the time of the signing of the Nkomati agreement.
Besides trying to overthrow the Government of Mozambique, the second aim of these bandits as directed by Pretoria is to make Zimbabwe and other landlocked southern African States become totally dependent on South Africa. In this way, it is hoped, we would become hostages in any moves to impose comprehensive mandatory sanctions against South Africa. The argument can then be made that the black people of South Africa and the majority-ruled independent States surrounding South Africa would be the first to suffer if sanctions were imposed against South Africa.
We do not want the international community to shirk its responsibility to the people of South Africa by hiding behind our vulnerability to South Africa's reprisals if mandatory sanctions are imposed against it. We accept that there is a price to be paid for the liberty of our brothers and sisters in South Africa and Namibia. For our part, we are prepared to play our full role; but equally we expect the international community to shoulder its responsibility to the region for the consequences of any decision and action it may take, including mandatory sanctions, in fulfillment of its duties and obligations to the people of South Africa.
The now over-delayed independence of the illegally occupied Territory of Namibia represents one of the most glaring failures of the United Nations since its inception. The legality of the issue is not in doubt, and an internationally negotiated and agreed plan to bring the Territory to independence has long been in place - ever since the adoption of resolutions 435 (1978). Yet extraneous issues of East-West rivalry, expediency and cynicism have been allowed to cloud and derail the process of bringing Namibia to independence. It is such callous calculations and selfishness on the part of the big Powers that cause frustration, despair and anger among the weaker nations.
Before the advent of the concept of what has now been renamed the policy of "active constructive engagement" - presumably as distinct from the previous and now discredited policy of "passive constructive engagement" - and its concepts of linkage and parallelism, the Pretoria regime had agreed to the implementation of resolution 435 (1978); but since then linkage has introduced an ideological content into Pretoria's resistance to granting Namibia its independence. Linkage has thereby given respectability to the racist intention. Therefore it is heavily responsible for delaying Namibia's independence. For this reason the Government of the United States bears a special responsibility in the delaying of Namibia's independence.
The presence of Cuban troops in Angola is a matter between the sovereign States of Cuba and Angola. It has nothing to do with independence for the struggling masses of Namibia. The struggling Namibians have no control over this matter, just as they have no control over the issue of foreign forces in Guantanamo and Diego Garcia and the hundreds of thousands of foreign troops, missiles and other military equipment stationed in other countries all over the world. They should not be penalized for matters which are totally irrelevant to their demand for freedom. It is not fair or just to use their independence as a pawn and to hold them as hostages for whom a ransom has to be paid. We condemn this cynicism and this unprincipled behavior perpetrated by Members of this Organization.
The Middle East continues to cause great concern to all of us. Peace in that region remains elusive and will continue to be so as long as Israel is permitted to defy United Nations resolutions calling for its withdrawal from the occupied Arab territories, including the Golan Heights. We condemn in the strongest terms possible the recent gross Israeli violation of Tunisia's sovereignty and territorial integrity and the cold-blooded murder and maiming of defenseless Palestinian refugees. We warn that Israel's bellicose behavior and hegemonistic tendencies pose a serious threat to the stability of the region as well as to
international peace and security. We call upon Israel to end its expansionist policies and to start negotiations with the Palestine Liberation Organization, the legitimate and sole representative of the Palestinians. Israel is in the Middle East, and if peace is to come to that part of the world all the people of that area, including the Israelis, must observe, in good faith, the principles of good-neighborliness. We are aware that Israel has now acquired nuclear-weapon technology and that it may already have the deadly weapon. We are also informed that some such weapons may have been deployed in the Golan Heights. This brings a new and more dangerous dimension to the area, as it may not be long before other States in the region also acquire the same capability, and world peace will then be faced with a very grave threat. This body cannot wait until such a crisis arises. Therefore we strongly support the call for an urgent international conference on the Middle East at which all concerned and involved in the dispute would participate. We believe that such a conference without the full participation of the Palestine Liberation Organization would be like trying to stage Shakespeare's Hamlet without the Prince of Denmark.
My Government is seriously concerned at the continuing war between the two sister countries, Iran and Iraq. We urge them to resolve their dispute peacefully and to concentrate on rebuilding their war-ravaged economies.
We are appalled at the repeated interference in the domestic affairs of other states by some States Members of this Organization. In the case of Nicaragua, we have witnessed the open threat or use of force against the territorial integrity or political independence of that country. There is a military and economic siege of that country, all because it has decided to be free to choose a socio-economic political system most suited to its own peculiar situation. The United States Administration finances, trains, equips and deploys the contras in Nicaragua, where they are committing msrJar , rape and economic sabotage and making the lives of the people of that country a real nightmare. We condemn in no uncertain terms such barbaric actions perpetrated against a small nation that cam in no way pose any threat to the security and interests of the mighty United States. We call on the United States to observe the rule of international law in its relationship with Nicaragua and leave that country to pursue its awn course.
We call on all interested parties to participate in and fully support the efforts of the Contadora group. We are confident that the interests and concerns of the Central American States would be served in the context of a comprehensive agreement reached within and by that group. We salute the efforts of the Contadora a group of nations and urge them to persevere in their noble goal.
We reiterate our opposition to the invasion of, interference with or intervention in the internal affairs of one country by another, be it in Grenada, El Salvador, Lebanon, Afghanistan, Kampuchea, Mayotte, East Timor, Chad or Western Sahara. We call on the interventionist States to withdraw their troops and let the peoples of those countries run their affairs free from any interference. We commend the Secretary-General for his efforts in seeking solutions to some of these problems and urge him to persevere until just and honorable solutions are found.
The situation in Cyprus continues to threaten peace in that country and in the Mediterranean region as a whole. We demand the Secretary-General and his envoy for their efforts in bringing the two Cypriot communities together to discuss their common destiny. We call upon all outside Powers to stop interfering in the internal affairs of Cyprus and to remove their troops from that island State.
There will be no peace or security on the Korean peninsula as long as foreign troops and missiles remain stationed in South Korea and Korea remains divided Foreign interference must stop, to facilitate and encourage South and North Korea to engage in meaningful discussions aimed at the peaceful reunification of that country. The reduction of tension and potential conflict is in the interest of us all. We therefore call for the start of negotiations involving all the parties concerned, including the United States.
I want to leave this body with one message, and it is this. As we spin into the unknown void behind the galaxies, let no one ever forget that we are on this spaceship, planet Earth, together. Let us therefore pool our resources, our enormous scientific and technical know-how and our collective wisdom and will to make this, our Earth, a home worthy of man, a shining star among the stars of the universe.
